—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from assaulting staff, disobeying a direct order and refusing a search and frisk. The misbehavior report, written by the correction officer who was the victim of the assault, relates that petitioner became agitated during a frisk and while patting petitioner’s right arm, he hit the correction officer in the face with his elbow. The detailed misbehavior report, together with corroborating testimony from other correction officers in the vicinity and petitioner’s admission, provide substantial evidence to support the determination of guilt (see, Matter of *841Rivera v Mantello, 228 AD2d 721). Any conflict in testimony presented a credibility issue for resolution by the Hearing Officer (see, Matter of Watson v Morse, 260 AD2d 772).
We also reject petitioner’s assertion that he was denied due process by the failure of other correction officers who were peripherally involved in the incident to endorse the misbehavior report or author their own (see, 7 NYCRR 251-3.1) inasmuch as petitioner has failed to establish any prejudice resulting therefrom (see, Matter of Moore v Goord, 271 AD2d 448, 448-449, lv denied 95 NY2d 758). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Graffeo, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.